926 A.2d 665 (2007)
282 Conn. 925
Ronald BORRELLI et al.
v.
H AND H CONTRACTING, INC., et al.
Supreme Court of Connecticut.
Decided June 5, 2007.
J. Michael Sulzbach, New Haven, in support of the petition.
Gregory J. Kycia, Middletown, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 100 Conn.App. 680, 919 A.2d 500 (2007), is granted, limited to the following issue:
"Where the defendant contractor admitted by answer and affirmatively alleged by counterclaim that it had contracted to install a septic system to the architect's specifications, could the trial court properly disregard those admissions or was the trial court required to consider the evidence in light of those admissions?"
The Supreme Court docket number is SC 17917.